Reason for Allowance

The applicant amended claims 1, 11-12 and 16 and cancelled claim 5 in the amendment received on 12/27/2021.

Claims 1-4 and 6-20 are pending.

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Yahalom, U.S. No. 8,560,671) does not teach nor suggest in detail “generating, in view of the network configuration data, a network configuration model of the network components within the host computer system, wherein the network configuration model logically groups the one or more of the network components that are within the application container; and simulating network traffic on the host computer system using the network configuration model without sending a data packet on the host computer system” in combination with all the elements of each independent claim as argued by Applicant (see pages 8-10 of applicant’s argument dated 12/27/2021).   So as indicated by the above statements, Applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
	Claims 1-4 and 6-20 are allowed (renumbered 1-19).

Cancelled claims
	Claim 5 is/are cancelled without prejudice or disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 11am-8pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
3/23/2022

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447